On the Court’s own motion, appeal dismissed, without costs, upon the ground that no appeal lies from the nonfinal Appellate Division order entered in this action commenced in the Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5601). Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain a motion for leave to appeal from the nonfinal Appellate Division order entered in this action commenced in the Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5602). Motion for poor person relief dismissed as academic.